Appeal from an order of the Surrogate’s Court, Oswego County (John J. Elliott, S.), entered September 15, 2011. The order, inter alia, denied the motion of respondent-petitioner to vacate a decree of probate, granted the petition of petitioner-respondent for appointment as successor executor and denied the cross petition of respondent-petitioner for probate.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision by the Surrogate. Present—Smith, J.P., Peradotto, Lindley, Sconiers and Valentino, JJ.